Citation Nr: 0122871	
Decision Date: 09/20/01    Archive Date: 09/24/01

DOCKET NO.  93-22 884	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia

THE ISSUES

1.  Entitlement to accrued benefits based upon a claim, 
pending at the time of the veteran's death, for an increased 
rating for bronchial asthma, evaluated as 60 percent 
disabling.  

2.  Entitlement to accrued benefits based upon a claim, 
pending at the time of the veteran's death, for service 
connection for hypertension and heart disease.  

3.  Entitlement to accrued benefits based upon a claim, 
pending at the time of the veteran's death, for a total 
rating for compensation purposes based on individual 
unemployability.  

REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney 
at Law

ATTORNEY FOR THE BOARD
J. Fussell, Counsel




INTRODUCTION

The veteran served on active duty from October 1955 to August 
1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Atlanta, Georgia.  The Board 
remanded the case in October 1995 and again in November 1996.  
The Board entered a decision in August 1999 denying the 
claims but on appeal that decision was vacated and remanded 
to the Board based upon a Joint Motion for Remand.  

Adjudication of the claim for service connection for 
hypertension and heart disease will be, in part, on the basis 
of whether new and material evidence has been submitted to 
reopened that claim but will also include adjudication of a 
new legal theory, not addressed in the 1983 Board denial, of 
entitlement to service connection on the basis of secondary 
aggravation (a legal theory of entitlement which was not 
recognized in 1983).  

The issue of entitlement to a total rating based on 
individual unemployability, for the purpose of accrued 
benefits, will be addressed in the Remand portion of this 
decision. 


FINDINGS OF FACT

1.  The veteran served on active duty from October 1955 to 
August 1960.  

2.  The veteran died in June 1992, at the age of 67, and the 
immediate cause of death as listed on the death certificate 
was intracranial hemorrhage due to systemic arterial 
hypertension.  Another significant condition contributing to 
death but not related to the immediate cause of death was 
hypertensive cardiomyopathy and Coumadin therapy.  

3.  At the time of the veteran's death his only service-
connected disability was bronchial asthma, rated 60 percent 
disabling, and service connection has been granted for the 
cause of the veteran's death.  

4.  Based on evidence on file at the time of the veteran's 
death, he did not have more than severe pulmonary impairment 
from his service-connected bronchial asthma nor did pulmonary 
function testing reveal impairment warranting a rating in 
excess of 60 percent.

5.  The clinical evidence does not show that the veteran's 
service-connected disability presents such an unusual or 
exceptional disability picture as to warrant extraschedular 
consideration.  

6.  A November 1983 Board denial of service connection for 
hypertension and heart disease as not incurred inservice, not 
presumptively incurred in service, and not secondary to 
service-connected asthma or asthmatic medication is final.  

7.  The evidence received since the 1983 Board denial but 
prior to the veteran's death is not new and material for the 
purpose of reopening the prior claim for service connection 
for hypertension and heart disease, for the purpose of 
accrued benefits.  

8.  Based on evidence on file at the time of the veteran's 
death, the veteran's nonservice-connected hypertension and 
cardiovascular disease were aggravated by service-connected 
bronchial asthma.  


CONCLUSIONS OF LAW

1.  An evaluation in excess of 60 percent for bronchial 
asthma, for the purpose of accrued benefits, is not 
warranted.  38 U.S.C.A. §§ 1155, 5101, 5121 (West 1991); 38 
C.F.R. §§ 3.321(b)(1), 3.1000, 4.2, 4.7, 4.10, 4.21, Part 4 
Diagnostic Code 6602; prior to October 7, 1996.  

2.  The decision of the November 1983 Board decision which 
denied service connection hypertension and heart disease, as 
not incurred inservice, not presumptively incurred in 
service, and not secondary to service-connected asthma or 
asthmatic medication, is final.  38 U.S.C.A. § 7104(b) (West 
Supp. 2001); 38 C.F.R. § 20.1104 (2000).   

3.  The new and material evidence, when considered with the 
old evidence, is not sufficient to reopen the claim for 
service connection for hypertension and heart disease, as 
not incurred inservice, not presumptively incurred in 
service, and not secondary to service-connected asthma or 
asthmatic medication, for the purpose of accrued benefits.  
38 U.S.C.A. § 5108 (West Supp. 2001); 38 C.F.R. §§ 3.156(a), 
20.1105 (2000). 

4.  Hypertension and heart disease, for the purpose of 
accrued benefits, were aggravated by service-connected 
bronchial asthma.  38 U.S.C.A. §§ 5101, 5121 (West 1991 & 
Supp. 2001); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat 2096 (2000) became 
effective.  It rewrites the 38 U.S.C. §§ 5100-5107 "duty to 
assist" provisions, eliminates the well-grounded claim 
requirement, and requires VA to provide additional assistance 
in developing all facts.  It is applicable to claims pending 
at the time of its enactment, including the case presently 
before the Board.  Regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)), are now published at 
66 Fed. Reg.  45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000. 

Although the RO did not readjudicate this case after the VCAA 
enactment and issuance of the applicable regulations, a 
review of the record reveals that all appropriate development 
has been accomplished. 

Final Regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)) were published on August 29, 2001 with the 
same effective date of the VCAA, November 9, 2000.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

38 C.F.R. § 3.156(a) was revised to redefine new and material 
evidence as new evidence that is existing evidence and not 
previously submitted and material when by itself or with 
other evidence previously on file, relates to an 
unestablished fact necessary to substantiate a claim.  New 
and material evidence must not be cumulative or redundant of 
evidence previously on file at the time of the last denial 
and must raise a reasonable possibility of substantiating the 
claim.  See 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R § 3.156(a)).  

A second sentence was added to 38 C.F.R. § 3.159(c) to 
provide a limited duty to assist in applications to reopen a 
previously and finally denied claim requiring VA to request 
existing records from Federal agency or non-Federal agency 
sources when sufficient information to identify and locate 
such records is provided, as set forth in 38 C.F.R. 
§ 3.159(c)(1), (c)(2), and (c)(3).  See 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§ 3.159(c)).

38 C.F.R. § 3.159(c)(4)(iii), as amended, provides that only 
upon reopening will VA provide an examination or obtain a 
medical opinion if necessary to decide a claim, which will be 
when there is insufficient competent medical evidence to 
decide the claim, as provided at 38 C.F.R. § 3.159(c)(4).  
See 66 Fed. Reg. 45,631 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R § 3.159(c)(4)(iii)).  

However, the amendments at 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(ii) were made effective as of the date of 
publication and apply only to applications filed on or after 
August 29, 2001 to reopen a previously denied claim.  These 
redefine new and material evidence and the duty to assist in 
applications to reopen previously and finally denied claims.

Here, the application to reopen was filed prior to the 
veteran's death which was prior to the effective date of the 
new regulations applicable to reopening.  In other words, the 
new VCAA regulations above do not apply in cases, such as in 
this case, where the application to reopen a previously 
denied claim was pending on August 29, 2001.  

With respect to the adjudication of the claim for an 
increased rating for asthma, for the purpose of accrued 
benefits, adjudication of this issue is limited to the 
evidence that was on file at the time of the veteran's death.  
Thus, additional evidentiary development may not be conducted 
in a claim for accrued benefits, even under the provisions of 
the VCAA.  Indeed, this was the reason for the Court's 
vacating the August 1999 Board decision and remanding the 
case back to the Board.  

Background

The service medical records (SMRs) are negative for elevated 
blood pressure readings or heart disease.  On VA examination 
in November 1961 (more than one year after service discharge) 
the veteran's blood pressure was 130/90 but his cardiac 
shadow on a chest X-ray was considered normal as to size, 
shape, and position.  During VA hospitalization in July 1962 
for asthma his blood pressure was 120/70.

VA Form 10-7131 reflects that the veteran underwent VA 
hospitalization in September 1975 for hypertension and 
epistaxis.

The veteran was hospitalized in March 1981 at the Emory 
University medical center with a history of difficult to 
control hypertension and was admitted for signs and symptoms 
of left ventricular dysfunction.  The veteran related that he 
had been treated for hypertension since 1979.  After an 
admission examination the diagnoses were systemic arterial 
hypertension with hypertensive cardiovascular disease and 
with accelerated hypertension and congestive heart failure 
(CHF).  A chest X-ray revealed cardiomegaly with pulmonary 
edema. 

VA outpatient treatment (VAOPT) records reflect treatment for 
asthma and hypertension.  An October 1981 follow-up of asthma 
and hypertension reflects assessments of asthma, CHF, and 
mild orthostasis. 

A discharge summary of VA hospitalization in February 1982 
reflects that prior to a work-up in 1981 at a private 
facility for hypertension, cardiomegaly, and mild congestive 
heart failure, the veteran had never been told that he had 
hypertension or heart disease.  He had noted a weight gain 
from 188 lbs. to 205 lbs. in the last three months.  A chest 
X-ray revealed cardiomegaly with left ventricular 
configuration and vascular shunting to the upper lobes of the 
lungs consistent with some mild pulmonary edema and probable 
CHF.  He had had multiple organ system damage due to 
hypertension, including hypertensive cardiovascular disease 
and hypertensive retinopathic changes and possibly some mild 
renal insufficiency on the basis of hypertension as well.  
The diagnoses included systemic arterial hypertension with 
cardiomegaly, left ventricular hypertrophy, and CHF; 
hypertensive retinopathy; and asthma. 

In May 1982 the veteran filed a claim for service connection 
for heart disease, on the basis that it was "aggravated" by 
medication for service-connected asthma. 

On VA cardiology and pulmonary examination in June 1982 the 
diagnoses were chronic bronchial asthma, systemic 
hypertension, and coronary atherosclerotic heart disease with 
angina.  The examiner stated that the veteran's heart 
condition was not a result of his asthma or treatment but was 
aggravated by them.  

A June 1982 rating action which, in part, denied service 
connection for hypertension and heart disease was appealed.  

The discharge diagnoses from VA hospitalization in July and 
August 1982 were asthma, systemic arterial hypertension, left 
ventricular hypertrophy secondary to hypertension, and a 
history of CHF secondary to hypertension. It was indicated 
that he had a history of hypertension since early 1981.   

VAOPT records in 1982 and 1983 reflect treatment for asthma, 
hypertension, and uropathy.  In October 1982 it was noted 
that a chest X-ray revealed massive cardiomegaly and CHF 
which was much worse than in June 1982. 

The veteran testified at a March 1983 RO hearing that from 
1963 to September 1980 his weight varied from 240 lbs. to 255 
lbs. but now his weight was between 178 to 180 lbs. and he 
was still losing weight (page 2 of that transcript).  In 1980 
he had developed what he thought was a cold and after private 
medical evaluations were performed, he was informed that he 
had hypertension and an enlarged heart and that he had had a 
mild heart attack.  Physicians at a medical facility at Emory 
University had told him that his medication for asthma had 
caused the enlargement of his heart (page 4).  The veteran 
had seen other private and VA physicians but they had not 
told him that his past asthma medication had caused any 
problem (page 6). 

A VA examiner in May 1983 felt that the veteran's "heart 
condition is not a result of the asthma or any treatment for 
it but it maybe aggravated by them."  The diagnoses were 
chronic bronchial asthma, systemic hypertension with left 
ventricular hypertrophy, coronary atherosclerotic heart 
disease with angina, and marked cardiomegaly with CHF and 
interstitial edema. 

In a statement received in July 1983 the veteran reported 
that in 1980 he began having severe asthma attacks and had 
been sent to the Emory University Hospital where he was told 
he had had a heart attack and had an enlarged heart and 
hypertension.  He had been told that some of his problems 
were caused by medication for his asthma.  Thus, his asthma 
medication had been changed. 

A November 1983 Board decision denied service connection for 
hypertension and heart disease, noting that neither heart 
disease nor hypertension were shown during service or 
thereafter until the 1980s.  It was also concluded that there 
was no evidence that asthma or asthmatic medication actually 
caused hypertension or heart disease and that even if his 
heart condition was somewhat aggravated by asthma or 
asthmatic medication, such aggravation was not a basis for 
granting service connection. 

The evidence received after the 1983 Board decision is 
described below. 

During VA hospitalization in February 1986 an echocardiogram 
revealed generalized hypokinesis with borderline left 
ventricular function. 

VAOPT records in 1987 reflect that a March 1987 chest X-ray 
yielded findings suggestive of systemic pulmonary arterial 
hypertension.  

In February 1988 the veteran applied to reopen his claim for 
secondary service connection for hypertension. 

On VA examination in March 1988 the veteran weighed 208 lbs.  
The diagnoses included heart disease, the etiology of which 
was ischemia and hypertension.  Pulmonary function testing 
was done but the results in terms of percentage of expected 
performance of forced expiratory volume in one second (FEV-
a), forced vital capacity (FVC), and the ration of these two 
(FEV-1/FVC), and the diffusion capacity of the lung for 
carbon monoxide by the single breath method (DLCO(SB)), were 
not reported. 

VAOPT records of 1989 and 1990 reflect that in January 1990 
it was noted that the veteran was 73 inches in height and 
weighed 215 lbs.  In March 1990 he weighed 207 lbs.  In July 
1990 he weighed 198 lbs. and in August he weighed 194 lbs. 

VA pulmonary function testing in May 1991 revealed the 
veteran's forced vital capacity (FVC) was 63 % of predicted.  
His forced expiratory volume after one second (FEV-1) was 61 
% of predicted and the ratio of his FEV-1 to FVC (FEV-1/FVC) 
was 97 % of predicted.  The results showed a moderate degree 
of restriction in the volume excursion of the lung (reduction 
in vital capacity).  The findings were non-specific and 
compatible with any nonobstructive lung disorder, abnormality 
of chest wall, weakness of the respiratory muscles, or even a 
less than maximal effort by the subject.  

The veteran underwent VA hospitalization in July 1991 for CHF 
which historically he had had since 1980. 

At a February 1992 RO hearing the veteran testified that he 
had asthma attacks 3 or 4 times weekly which could be 
precipitated by being in certain positions or by new ordors 
or scents.  During "pollination" seasons he had asthmatic 
attacks every night (page 2).  He had been seen at the 
Spalding Regional Hospital emergency room for an asthmatic 
attack in July 1991 (pages 3 and 4 and 8).  He had then been 
transferred to a VA hospital for what he thought was 
treatment of asthma but later found out was for treatment of 
CHF (page 3).  During his asthmatic attacks he had difficult 
and labored breathing for a long time (page 4).  He could not 
walk the length of his house without inducing labored 
breathing (page 4).  When he had an asthma attack he had to 
remain in a sitting position to avoid pressure on his chest 
(page 5).  His asthma medication caused dizziness and he 
could not sleep more than 5 hours a night because his 
medication for asthma, and for treatment of fluid edema, 
caused him to urinate, off and on, all night (page 5).  He 
felt that his medication was of no help for his asthma but 
did help to relieve some anxiety caused by his asthma attacks 
(page 6).  He had lost weight, over 35 lbs. in the last 6 
months (page 6).  He had not had any heart condition until 
his asthma attacks became worse in 1981 and his asthma had 
caused him to have heart attacks and a stroke (page 7).  He 
could only walk about 25 feet before he became tired (page 
7).  He believed that his heart condition was aggravated by 
his asthma (page 10). 

After the 1992 hearing private clinical records from 1989 to 
1991 were received. In July 1989 Dr. Remington reported that 
the veteran had recently had chiropractic spinal alignment 
for low back pain. 

The veteran was hospitalized at the Spalding Regional 
Hospital in December 1989 for respiratory complaints.  The 
impressions after an admission examination were CHF with 
pulmonary edema and severe bronchospasm, probably due to CHF.  
He was treated again for respiratory complaints in May 1990. 

He was seen in July 1991 at the Spalding Regional Hospital 
for respiratory complaints and was transferred to a VA 
hospital where it was noted that he had been transferred 
after receiving a diagnosis of CHF.  He was readmitted to 
that VA facility later in July 1991 for a cardiac 
catheterization, which was performed. 

The veteran underwent VA hospitalization in August 1991 for 
truncal ataxia and an acute cerebellar stroke. 

A VAOPT record of June 4, 1992 reflects that the veteran 
weighed 202 lbs. 

The veteran was transferred in June 1992 from the Spalding 
Regional Hospital to a VA hospital after sustaining a massive 
left-side thalamic hemorrhage secondary to malignant 
hypertension.  He was comatose at admission and his condition 
deteriorated until he died. 

The veteran's death certificate reflects that he died on June 
1992, at the age of 67, and the immediate cause of death as 
listed on the death certificate was intracranial hemorrhage 
due to systemic arterial hypertension.  Another significant 
condition contributing to death but not related to the 
immediate cause of death was hypertensive cardiomyopathy and 
Coumadin therapy. 

A July 1993 rating action granted service connection for the 
cause of the veteran's death, stating that the evidence 
indicated that the veteran's service-connected asthma 
aggravated his heart condition and therefore contributed to 
his death.  

Accrued Benefits

38 U.S.C.A. § 5121(a) (West 1991) provides for the payment of 
accrued benefits if the veteran was "entitled at death" under 
"existing ratings or decisions" or there existed "evidence in 
the file at date of death regarding monetary benefits due and 
unpaid."  See also 38 C.F.R. § 3.1000 (2000).  

Bronchial Asthma

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate Diagnostic Codes (DCs) identify 
the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4. VA must consider all potentially applicable regulations 
and to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
include, but are not limited to, 38 C.F.R. §§ 4.1 and 4.2 
which require that each disability be viewed in relation to 
its entire recorded history, that there be emphasis upon the 
limitation of activity imposed by the disabling condition, 
and that each disability be considered from the point of view 
of the veteran working or seeking work.  Not all disabilities 
will show all the findings specified in the rating criteria 
but coordination of the rating with functional impairment is 
required.  38 C.F.R. § 4.21.  The higher of two evaluations 
will be assigned if the disability more closely approximates 
the criteria for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7. Consideration may not be given to 
factors wholly outside the rating criteria provided by 
regulation.  Massey v. Brown, 7 Vet. App. 204, 208 (1994) 
(citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992)).  
In a claim for an increased rating it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994). 

Prior to his death the veteran was assigned a 60 percent 
disability rating for bronchial asthma under 38 C.F.R. Part 
4, DD 6602 which provided that a 60 percent rating 
encompassed severe bronchial asthma with frequent attacks of 
asthma, one or more attacks weekly, marked dyspnea on 
exertion between attacks with only temporary relief by 
medication; more than light manual labor being precluded.  
For a 100 percent rating there had to be pronounced 
impairment with asthmatic attacks very frequently with severe 
dyspnea on slight exertion between attacks and with marked 
loss of weight or other evidence of severe impairment of 
health. 

The regulatory criteria for the evaluation of respiratory 
disabilities were amended effective October 7, 1996 and 
provided that a 60 percent rating is warranted for bronchial 
asthma when there is an FEV-1 of 40- to 55- percent 
predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least 
monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids are 
required.  A 100 percent rating is warranted for bronchial 
asthma when there is an FEV-1 less than 40-percent predicted, 
or; FEV-1/FVC less than 40 percent, or; there is more than 
one attack per week with episodes of respiratory failure, or; 
daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications is 
required.  

Because the VA medical opinions obtained in February 1997 and 
June 1999 were not on file when the veteran died, they may 
not be considered in adjudicating claims for accrued 
benefits.  See Ralston v. West, 13 Vet. App. 108, 111 (1999) 
(decided October 15, 1999).  

Under the old rating criteria, one of the criteria for a 100 
percent rating is marked weight loss.  The veteran testified 
in February 1992 that he had lost 35 lbs. in the last 6 
months.  However, a June 1992 VAOPT reflects that he weighed 
202 lbs. which is more than he weighed in July and August 
1990 and almost as much as he weighed in 1988 and early 1990.  
His weight of a little more than two hundred pounds, when he 
was only a little more than six feet tall, does not 
demonstrate a marked weight loss. 

The evidence also shows that the veteran had pulmonary edema 
or congestion and the Board notes that the veteran testified 
that he had asthma attacks 3 or 4 times weekly and was unable 
to walk more than only 25 feet without being tired.  However, 
the 1991 pulmonary function tests do not reflect that his 
impairment was of such severity as to reasonably be 
classified or described as pronounced. 

Finally, the Board finds that there is no basis for referral 
for consideration of an extra-schedular rating in this case.  
38 C.F.R. § 3.321(b)(1).  Specifically, there is no evidence 
of frequent hospitalization or marked interference with 
employment that would suggest that the veteran is not 
adequately compensated by the regular schedular standards.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996) (the Board may 
conclude that a claim does not meet the criteria for 
submission of the case for consideration of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1)).  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b).  

In reaching this decision, it is the judgment of the Board 
that the preponderance of the evidence is against the claim 
and, thus, there is no doubt to be resolved in favor of the 
veteran.  

Hypertension and Heart Disease

The 1983 Board decision denied service connection for 
hypertension and heart disease, as not incurred in or 
aggravated during service and as not secondary, under 38 
C.F.R.§ 3.310(a), to this service-connected bronchial asthma.  

A final Board decision subsumes all prior rating actions 
which addressed the issue on the merits and the claim may not 
thereafter be reopened an allowed on the same factual basis; 
rather new and material evidence must be presented.  38 
U.S.C.A. §§ 5108, 7104(b) (West 1991); 38 C.F.R. §§ 20.1104, 
20.1105 (2000). 

38 C.F.R. § 20.1106 (2000) (formerly 38 C.F.R. § 19.196) 
provides that "issues involved in a survivor's claim for 
death benefits will be decided without regard to any prior 
disposition of those issues during the veteran's lifetime."  
Nevertheless, the Federal Circuit has held that a survivor's 
accrued-benefits claim of service connection for a 
disability, necessarily incorporates any prior adjudications 
of that service-connection issue during the veteran lifetime, 
because the accrued-benefits claim derive from the veteran 
and the survivor stands in the shoes of the veteran.  Thus, 
such an accrued benefits claim must be adjudicated pursuant 
to the law and regulations governing a reopened claim which 
require that there must be new and material evidence before 
the accrued-benefits claim may be considered on the merits, 
just as would have been the case if the veteran had himself 
been re-presenting the compensation claim.  Zevalkink v. 
Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).  See also 
DeLandicho v. Brown, 7 Vet. App. 42, 53 (1994) and Wright 
Brown, 9 Vet. App. 300, 303 (1996).

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) it was held 
that new and material evidence need only be so significant 
that it must be considered to fairly decide the merits of the 
claim.  New evidence can be material if it provides a more 
complete picture of circumstances surrounding the origin of 
an injury or disability.  Elkins v. West, 12 Vet. App. 209, 
214 (1999) (en banc).  If no new evidence is submitted, no 
further analysis of materiality is required since evidence 
which is not new can not be both new and material.  Smith 
(Russell) v. West, 12 Vet. App. 312, 315 (1999).  Moreover, 
if there is no new and material evidence, the Board is 
without jurisdiction to proceed further, Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996), and there the analysis must end.  
Butler v. Brown, 9 Vet. App. 167, 171 (1996). 

Previously, there was a three-step analysis in applications 
to reopen a final previously denied claim under 38 U.S.C.A. 
§ 5108 (West 1991) with the first step being a determination 
of whether new and material evidence had been submitted to 
reopen the claim and the second step being a determination of 
whether the reopened claim was well grounded, and the third 
step being a de novo adjudication.  Elkins v. West, 12 Vet. 
App. 209, 214-218 (1999) and Winters v. West, 12 Vet. 
App. 203, 206-06 (1999) (en banc) (citing Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998)).  However, the requirement of the 
submission of a well grounded claim has been eliminated by 
the Veterans Claims Assistance Act of 2000 was enacted. Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).  

Thus, only the first and third steps (reopening and de novo 
adjudication if reopened) remain.  

In the first step, there must be evidence submitted since the 
last disallowance on any basis, i.e., on the merits or 
denying reopening (Evans v. Brown, 9 Vet. App. 273, 285 
(1996)), which is new (i.e., noncumulative evidence, not 
redundant, and not previously submitted) and material (i.e., 
that which bears directly and substantially on the issue) 
and, by itself or together with evidence previously on file, 
must be so significant that it must be considered to fairly 
decide the merits of the claim. 

In this regard, VA evidence which was constructively on file 
at the time of the last disallowance on any basis, under Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992), may be sufficient 
to reopen a claim if now actually on file, and if it 
otherwise is new and material evidence (i.e., it must still 
not be cumulative and must be relevant). Smith (Russell) v. 
West, 12 Vet. App. 312, 314 (1999).

In adjudicating reopening, the credibility of the evidence, 
but not necessarily its competence, is presumed if it is not 
inherently false, untrue, or patently incredible, but the 
full weight of such evidence is not assumed.  Also, the 
doctrine of the resolution of the benefit-of-the- doubt, at 
38 U.S.C.A. § 5107(b) is not applicable.  Elkins v. West, 12 
Vet. App. 209, 214-218 (1999) and Winters v. West, 12 Vet. 
App. 203, 206-06 (1999) (en banc) (citing Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998)). 

Lastly, the Board notes that because the VA medical opinions 
obtained in February 1997 and June 1999 were not on file when 
the veteran died, they may not be considered in reaching this 
determination.  

The only new contemporaneous clinical evidence since the 1983 
Board denial and the veteran's death are records of treatment 
for the sole service-connected disorder of bronchial asthma 
and for nonservice-connected hypertension and heart disease.  
Mere evidence of treatment for these disorders is 
insufficient to establish that hypertension or cardiovascular 
disease is of service origin or to establish a nexus between 
the disorders, i.e., a showing of medical or causal etiology 
between these disorders for secondary service connection 
under 38 C.F.R. § 3.310(a).  The mere coexistence of the 
service-connected and nonservice-connected disorders does not 
establish a medical nexus under 38 C.F.R. § 3.310(a). 

Here, there is no competent medical evidence of actual 
medical causation between asthma or medication for asthma and 
either hypertension or any form of heart disease.  The 
veteran's testimony of what physicians have told him with 
respect of any such etiology is not competent.  Generally see 
Warren v. Brown, 6 Vet. App. 4 (1993); Grottveit v. Brown, 5 
Vet. App. 91, 92-93 (1993); Robinette v. Brown, 8 Vet. App. 
69, 77 (1995); and Kirwin v. Brown, 8 Vet. App. 148, 153 
(1995).  The only medical opinions on file at the veteran's 
death, in 1982 and 1983, were that the veteran's heart 
condition was not due to the service-connected asthma and 
there was no competent medical evidence, including no medical 
opinion, establishing a causal link between the claimed 
hypertension and heart disease and the service-connected 
asthma.  Thus, with respect to the claim for secondary 
service connection under 38 C.F.R. § 3.310(a), there is no 
new and material evidence for the purpose of reopening.  
There was otherwise no competent medical evidence on file 
linking either hypertension or heart disease to the veteran's 
period of military service.  

Accordingly, reopening the claim for service connection for 
hypertension and heart disease, based on alleged incurrence 
during service or based on presumptive service connection 
(which allows for service connection when chronic diseases 
such as these manifest within one year of service discharge), 
and based on secondary service connection under 38 C.F.R. 
§ 3.310(a) (service connection is warranted when a claimed 
disorder is proximately due to or the result of a service-
connected disability), is not warranted.  

However, the Court has determined that not only is secondary 
service connection warranted when a disability is proximately 
due to or the result of a service-connected disease or injury 
(38 C.F.R. § 3.310(a)) but service connection is also 
warranted, to the extent of any increase, when there is 
aggravation, i.e., additional disability, of a nonservice-
connected disability due to a service-connected disorder.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) 
(decided March 17, 1995). 

The Board again emphasizes that only the evidence on file at 
the veteran's death may be considered (which eliminates for 
consideration the VA medical opinions obtained in 1997 and 
1999).  Here, the VA medical examiner stated in June 1982 
that the veteran's heart condition was aggravated by his 
service-connected asthma or treatment.  Also, an opinion 
expressed in May 1983 was that "the heart condition is not a 
result of the asthma or any treatment for it but it maybe 
aggravated by them."  The first opinion, in 1982, is 
favorable while the second, in 1983, is equivocal.  

Even though there is some element of speculation in the 1983 
medical opinion (while there was none in the 1982 opinion), 
it must be noted that the evidence on file at the veteran's 
death did not contain any negative or unfavorable medical 
opinion as to the question of whether veteran's hypertension 
and heart disease aggravated by service-connected asthma.  In 
this regard, while a technical reading of the 1982 and 1983 
opinions reflects that reference was made only to the 
veteran's "heart condition" there was evidence on file that 
the veteran then had hypertensive cardiovascular disease 
(which apparently included left ventricular hypertrophy).  
Thus, reasonably interpreted, the reference to "heart 
condition" included the veteran's hypertension.  

Thus, the Board concludes that for the purpose of accrued 
benefits service connection for hypertension and for heart 
disease is warranted on the basis of having been aggravated 
by service-connected asthma or asthmatic medication.  


ORDER

A disability rating greater than 60 percent for bronchial 
asthma, for the purpose of accrued benefits, is denied.

Service connection for hypertension and heart disease, for 
the purpose of accrued benefits, is granted. 


REMAND

In light of the grant of service connection for hypertension 
and heart disease, for the purpose of accrued benefits, the 
claim for a total rating based on individual unemployability, 
for the purpose of accrued benefits, must be remanded for 
further adjudication which takes into consideration that 
grant of service connection.  

Accordingly, the case is remanded for the following:  

1.  The RO should adjudicate in the 
first instance the claim for a total 
rating for compensation purposes based 
on individual unemployability, for the 
purpose of accrued benefits.  That 
adjudication must take into account the 
grant of service connection for 
hypertension and heart disease, for the 
purpose of accrued benefits.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied. 

3.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, should be 
provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits.  An appropriate 
period of time should be allowed for 
response.  

The appellant has the right to submit additional argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



_______________________________
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals


 



